UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1arch 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ¨Non-Accelerated Filer þSmaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of May 7, 2010 Common Stock ($.01 par value) 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended March 31, 2010 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Consolidated Balance Sheets 3 — Consolidated Statements of Operations 4 — Consolidated Statements of Stockholders’ Equity 6 — Consolidated Statements of Comprehensive Loss 7 — Consolidated Statements of Cash Flows 8 — Notes to Consolidated Financial Statements 10 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 54 Item 4 — Controls and Procedures 56 PART II — Other Information: Item 1 — Legal Proceedings 57 Item 1A — Risk Factors 57 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3 — Defaults Upon Senior Securities 57 Item 4 — (Removed & Reserved) 57 Item 5 — Other Information 57 Item 6 — Exhibits 58 — Signatures 59 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share amounts) March 31, December 31, Assets Cash on hand and in banks $ $ Interest-earning deposits in other institutions Securities available-for-sale, fair value Securities held-to-maturity, amortized cost Federal Home Loan Bank (FHLB) stock Loans, net Goodwill Premises and equipment, net Cash surrender value of bank-owned life insurance (BOLI) Real estate owned (REO) Prepaid FDIC insurance premiums Federal income tax receivable Accrued interest receivable and other assets Total Assets $ $ Liabilities Deposits $ $ FHLB advances Federal Reserve Bank (FRB) Term Auction Facility (TAF) borrowing - Securities sold under agreements to repurchase Junior subordinated debentures Junior subordinated debentures, fair value Accrued interest payable, expenses and other liabilities Total Liabilities Commitments and contingencies (Note 14) Stockholders’ Equity Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 at March 31, 2010, and December 31, 2009 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 25,000,000 shares; issued and outstanding 12,171,529 shares at March 31, 2010, and 12,146,080 shares at December 31, 2009 Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive gain (loss), net of tax ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share amounts) Interest income Loans, including fees $ $ Securities available-for-sale Securities held-to-maturity Interest-earning deposits 76 10 Total interest income Interest expense Deposits FHLB advances FRB TAF borrowing 2 46 Securities sold under agreements to repurchase Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest loss after provision for loan losses ) ) Other income Checking service fees Other service fees Increase in cash surrender value of BOLI Net gain on sales/calls of securities available-for-sale 25 - Net gain on calls of securities held-to-maturity 3 Gain on sale of loans 26 39 Net gain on fair value of financial instruments - Other Total other income Other expenses Salaries and employee benefits Occupancy FDIC insurance premiums REO and real estate in acquisition (REA) 9 Writedowns, net of gain (loss) on sales of REO 54 Other insurance premiums 63 B&O tax Other-than-temporary impairment (OTTI) - Other Total other expenses Loss before provision (benefit) for federal income taxes ) ) Provision (benefit) for federal income taxes ) Net loss ) ) Dividends on preferred stock Accretion of issuance discount on preferred stock Net loss attributable to common stockholders $ ) $ ) See notes to consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share amounts) Net loss per common share, basic $ ) $ ) Weighted average number of common shares outstanding, basic Net loss per common share, diluted $ ) $ ) Weighted average number of common shares outstanding, diluted Dividends declared per common share $ $ See notes to consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) (Dollars in thousands, except per share amounts) Preferred Common Stock AdditionalPaid-in Retained AccumulatedOtherComprehensive TotalStockholders’ Stock Shares Amount Capital Earnings Gain (Loss), Net Equity Balances at December 31, 2008 $ ) $ Dividends declared - Common stock ($0.01 per share) - ) - ) Preferred stock ($49.86 per share) - ) - ) Stock award plan - Tax benefit from stock-basedcompensation - - - 4 - - 4 Stock compensation expense - Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive loss, net of tax benefit of $(266) - ) ) Balances at December 31, 2009 $ ) $ Dividends declared - Preferred stock ($12.80 per share) - ) - ) Stock award plan - 1 54 - - 55 Stock compensation expense - - - 16 - - 16 Net loss - ) - ) Accretion of discount on preferred stock - - - ) - - Other comprehensive loss, net of tax benefit of $1,276 - Balances at March 31, 2010 $ See notes to consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended March 31, (Dollars in thousands, except share and per share amounts) Net loss $ ) $ ) Unrealized gain on securities available-for-sale, net of tax provision of $1,267 and $682 for the three months ended March 31, 2010, and 2009, respectively. Reclassification adjustment for gains on securities included in net income, net of tax provision of $9 and $0 for the three months ended March 31, 2010, and 2009, respectively. 16 - Comprehensive Loss $ ) $ ) See notes to consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended
